                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

 MICHAEL THOMAS,                                 )
                                                 )
                Plaintiff,                       )
                                                 )
           v.                                    )   CASE NO. 3:16-CV-95-WKW-GMB
                                                 )
 KYLER WILLIAMS,                                 )
                                                 )
                Defendant.                       )

                                            ORDER

       On December 13, 2018, the Magistrate Judge filed a Recommendation to

which no timely objections were made. (Doc. # 27.) After an independent review

of the record and on consideration of the Recommendation, it is ORDERED that the

Recommendation is ADOPTED and that this case is DISMISSED with prejudice.1

       A separate Final Judgment will be entered.

       DONE this 25th day of January, 2019.

                                                   /s/ W. Keith Watkins
                                         CHIEF UNITED STATES DISTRICT JUDGE




       1
         Although the Recommendation does not address the fact that Plaintiff initially named a
“Deputy John Doe” as a second defendant (Doc. # 1, at 1), Plaintiff did not pursue his claim against
any deputies other than Kyler Williams. In fact, Plaintiff maintains that Williams was alone when
Williams used his taser on Plaintiff. (See generally Doc. # 24.) Plaintiff thus cannot maintain an
excessive force claim against any other deputies. (See Doc. # 4, at 1 n.1.)
